Citation Nr: 1048369	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  04-07 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York




THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for the 
service-connected major depression (previously classified as 
mixed psychoneurosis with obsessive compulsive manifestation of 
floating anxiety and depression) prior to June 29, 2004.

2.  Entitlement to an evaluation in excess of 70 percent for the 
service-connected major depression from June 29, 2004.




REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from July 1943 to February 
1946.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the RO.  

The claims were last before the Board in August 2010 when the 
Board remanded the case for additional development and 
adjudication.

The matter has been returned to the Board; however, a portion of 
the appeal is still not ready for appellate disposition.  

As will be discussed in greater detail below, the Board has 
denied an evaluation in excess of 50 percent from December 30, 
2002, to April 5, 2004.  The Board did, however, find that an 
increased 70 percent rating was warranted from April 6, 2004.  

That portion of the appeal pertaining to an evaluation in excess 
of 70 percent from April 6, 2004, is addressed in the REMAND 
portion of this document and is being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  From December 30, 2002, to April 5, 2004, the service-
connected major depression is not shown to have been productive 
of more than moderate impairment; related findings of suicidal 
ideation, obsessional rituals, illogical or obscure speech, near-
continuous panic or depression, impaired impulse control, spatial 
disorientation, and neglect of personal appearance and hygiene 
are not demonstrated.  

3.  As of April 6, 2004, the service-connected major depression 
is shown to have been productive of social impairment, with 
deficiencies in most areas, such as family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
disorientation; impaired speech; depression affecting the ability 
to function; anger;  isolation; neglect of personal appearance 
and hygiene, and an inability to establish and maintain effective 
relationships.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in excess of 
50 percent from December 30, 2002, to April 5, 2004, for the 
service-connected major depression have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 
4.130 including Diagnostic Code 9434 (2010).

2.  The criteria for the assignment of a 70 percent evaluation 
effective from April 6, 2004, for the service-connected major 
depression have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.7, 4.130 including Diagnostic Code 9434 
(2010).  
 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, 
amended VA's duties to notify and assist a claimant in developing 
the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that information 
or evidence VA will seek to provide, and what parts VA expects 
the claimant to provide.  38 C.F.R. § 3.159(b) (2010).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (AOJ), even if the adjudication occurred 
prior to the enactment of VCAA.  See Pelegrini v. Principi, 18 
Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  

Here, the duty to notify was not satisfied prior to the initial 
unfavorable decision on the claim by the AOJ.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found lacking 
in the claimant's presentation."  

Rather, such notice defects may instead be cured by issuance of a 
fully compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the AOJ's initial adjudication, 
this timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the claim 
by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or SSOC, 
is sufficient to cure a timing defect).  

In this case, pursuant to prior Board Remand, the VCAA duty to 
notify was satisfied subsequent to the initial AOJ decision by 
way of a letter sent to the Veteran in August 2010 that fully 
addressed all the notice elements.  The letter informed the 
Veteran of what evidence was required to substantiate the claim 
and of the Veteran's and VA's respective duties for obtaining 
evidence.  

The Veteran was also asked to submit evidence and/or information 
in his possession to the AOJ.  Although the notice letter was not 
sent before the initial AOJ decision in this matter, the Board 
finds that this was not prejudicial to the Veteran because the 
actions taken by VA after providing the notice have essentially 
cured any timing of notice problem.  

Not only has the Veteran been afforded a meaningful opportunity 
to participate effectively in the processing of  his claim and 
given ample time to respond, but the AOJ also readjudicated the 
case by way of an October 2010 Supplemental Statement of the Case 
after the notice was provided.  

For these reasons, it is not prejudicial to the Veteran for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the adjudication.  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002).  

The information and evidence currently associated with the claims 
file consists of the Veteran's service treatment records, post-
service VA and private medical records, and reports of VA 
examination.  The Veteran has not identified any other evidence 
which has not been obtained.

For the foregoing reasons, the Board therefore finds that VA has 
satisfied its duty to notify and the duty to assist pursuant to 
VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159(b), 20.1102 (2009); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  

Any defect in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury to 
the claimant.  

Thus, any such defect is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, supra; 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998). 


II. General Rating Criteria

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability.  38 C.F.R. § 4.2.  Any 
reasonable doubt regarding the degree of disability should be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, 
the higher of the two should be assigned where the disability 
picture more nearly approximates the criteria for the next higher 
rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-
connected disorder, evaluations should be based on an assessment 
of the lack of usefulness, and adjudicators should consider the 
effects of the disabilities upon the person's ordinary activity.  
38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of a veteran's disability.  Schafrath, 1 Vet. App. at 
594.  

In general, the degree of impairment resulting from a disability 
is a factual determination and generally the Board's primary 
focus in such cases is upon the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

The Board also acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation at any stage since the effective 
date of service connection.  See also Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

The analysis in the following decision is undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.  

Ratings shall be based as far as practicable, upon the average 
impairments of earning capacity with the additional proviso that 
the Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to approve 
on the basis of the criteria set forth in this paragraph an 
extra-schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  

The governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).


III.  Analysis

Historically, service connection was awarded in a January 1976 
rating decision.  An initial 30 percent evaluation was assigned 
effective in March 1973.  

In initiating the instant appeal, the Veteran disagreed with 
April 2003 rating decision, which continued the 30 percent rating 
for the then service-connected mixed psychoneurosis with 
obsessive compulsive manifestations of floating anxiety and 
depression.  

During the pendency of the appeal, in a March 2005 rating 
decision, the RO reclassified the disability as major depression 
and awarded an increased 50 percent rating effective on September 
21, 2004.  The Veteran's claim remained in appellate status as 
less than the maxim benefit allowed by law and regulation was 
awarded. See AB v. Brown, 6 Vet. App. 35 (1993).

In November 2006, the Board assigned a 50 percent evaluation 
effective on December 30, 2002 and a 70 percent evaluation 
effective on October 1, 2004.  

In an April 2009 decision, the Board vacated that portion of the 
November 2006 decision that denied a rating in excess of 50 
percent from December 30, 2002, to September 30, 2004, and 70 
percent beginning on October 1, 2004.

In an April 2010 rating decision, the RO awarded an increased 
rating of 70 percent beginning on June 29, 2004.

The major depression disability has been assigned a 50 percent 
evaluation under 38 C.F.R. § 4.130, Diagnostic Code 9434, from 
December 30, 2002, to June 28, 2004.   A 70 percent rating is in 
effect beginning on June 29, 2004.  

Under this code section, a  50 percent disability evaluation is 
assigned under the general rating formula for mental disorders 
where the evidence shows occupational and social impairment due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment in short-term and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  Id.

Having carefully considered the Veteran's contentions in light of 
the evidence of record and the applicable law, the Board finds 
that the service-connected major depression warrants no higher 
than the currently assigned 50 percent evaluation from December 
30, 2002 through April 5, 2004; however, a 70 percent rating is 
warranted beginning on April 6, 2004.   38 C.F.R. §§ 4.3, 4.7.  
(Note: a rating in excess of 70 percent from April 6, 2004, is 
addressed in the Remand portion of the instant decision.)

In this regard, VA outpatient treatment records dated in July 
2002, September 2002, and January 2003 show the Veteran had some 
depression, but refused referral to the mental health clinic for 
treatment. 

Upon VA examination in February 2003, the Veteran was isolated.  
He had been married four times and had a good relationship with 
only one of his five children.  He indicated that he would like 
female companionship.  He had retired from his job of 24 years. 

The Veteran was dressed neatly.  His memory was intact.  There 
was no thought disorder, delusions or hallucinations.  He was 
oriented times three.  The Veteran denied any current impulse 
control problems.  He admitted to be depressed and suicidal in 
the past, but never with plan or intent.  

The Veteran denied homicidal ideation.  He described 
sleeplessness, but it was secondary to urinary tract frequency.  
The Veteran was assigned a Global Assessment of Functioning Scale 
Score (GAF) of 55, which according to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, of the 
American Psychiatric Association (DSM-IV), was indicative of 
moderate symptoms.

The VA outpatient treatment records dated between February 2003 
and August 2003 reveal that the Veteran denied any suicidal or 
homicidal ideation.  He was repeatedly well groomed.  His speech 
was normal. The Veteran also denied hallucinations and delusions.  
Memory was intact, as were judgment and insight.  

The Veteran indicated that he wanted to get involved with more 
social activities, including dating.  His GAF was 57 in February 
2003, showing the continued presence of moderate symptoms.  

There was a clear increase in the severity of the service-
connected major depression as of April 6, 2004, when VA 
outpatient treatment records show the Veteran's affect was angry.  
His speech was loud.  He had a flight of ideas.  He was 
disoriented and his memory was impaired.  

There was suicidal ideation as the Veteran occasionally thought 
of harming himself, but had taken the guns out of his home.  He 
felt his life was useless due to his illnesses and the decline in 
the quality of his life.   He reported confusion and having to 
pull over when driving to remember where he was going or how to 
get to his location, even his home. 

In sum, the Board finds that the service-connected major 
depression does not meet the criteria for a rating higher than 
the currently assigned 50 percent from December 30, 2002, through 
April 5, 2004, to include any additional "staged ratings, "as 
there was no evidence of: suicidal ideation, obsessional rituals 
which interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; or neglect of personal appearance and hygiene.  
38 C.F.R. § 4.130; Hart, supra. 

The Board considered the doctrine of reasonable doubt, however, 
as the preponderance of the evidence is against the Veteran's 
claim, the doctrine is not for application.  38 U.S.C.A. § 
5107(b); 38 C.F.R. §§ 4.3, 4.7.  

As noted previously, the Board has found that a 70 percent rating 
is warranted as of April 6, 2004.  A rating in excess of the 70 
percent rating beginning on April 6, 2004, is addressed in the 
Remand portion of this decision.

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board finds 
that the record does not reflect that the service-connected major 
depression is so exceptional or unusual as to warrant the 
assignment of a higher rating on an extraschedular basis.  See 38 
C.F.R. § 3.321(b)(1) (2010).  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  

If the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability picture 
is contemplated by the rating schedule and the assigned schedular 
evaluation is therefore adequate, and no extraschedular referral 
is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  

Otherwise, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is found 
inadequate, VA must determine whether the claimant's exceptional 
disability picture exhibits other related factors, such as those 
provided by the extraschedular regulation (38 C.F.R. § 
3.321(b)(1)) as "governing norms" (which include marked 
interference with employment and frequent periods of 
hospitalization).   

In this case, the service-connected major depression has not 
caused frequent periods of hospitalization.  The Veteran retired 
after 24 years of employment with an oil company.  The Board has 
found that the rating criteria used to evaluate the Veteran's 
service-connected major depression reasonably describe his 
disability level and symptomatology.  

There is nothing in the record to distinguish his case from the 
cases of numerous other veterans who are subject to the schedular 
rating criteria for the same disability.  

Moreover, the schedular criteria, in general, are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.  38 C.F.R. § 4.1.  

Therefore, the Veteran's disability picture is contemplated by 
the rating schedule 
and no extraschedular referral is required.  38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash 
v. Brown, 8 Vet. App. 218 (1995).  
 

ORDER

An increased evaluation in excess of 50 percent from December 30, 
2002, to April 5, 2004, for the service-connected major 
depression is denied.

An increased rating of 70 percent beginning on April 6, 2004, for 
the service-connected major depression is granted, subject to the 
regulations governing payment of VA monetary benefits.



REMAND

The Board has granted a 70 percent evaluation effective from 
April 6, 2004, for the service-connected major depression.  
However, a rating in excess of 70 percent is remanded for 
additional development and adjudication.

Specifically, the Veteran indicated in October 2010 that he had 
more information and evidence to submit in support of his appeal.  
He informed the Board that he was scheduled for VA examination on 
November 10, 2010.  He further stated that he was going to 
forward releases from his doctors in order to obtain medical 
evidence in support of his increased rating claim.

The November 2010 report of VA examination and authorization and 
consent forms from the Veteran, to include any current records of 
treatment for major depression, have not been associated with the 
claims folder.  Such must be obtained upon Remand.  38 C.F.R. 
§ 3.159(c)(1),(2).

As VA medical records are in constructive possession of the 
agency, ongoing VA treatment records must also be obtained upon 
Remand.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) 

Accordingly, this case must again be remanded to effectuate the 
evidentiary development necessary to fully and fairly adjudicate 
the Veteran's claim.  The RO is directed to the specific 
development instructions delineated in the numbered paragraphs 
hereinbelow.  

 (Please note, this appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)  

1.  The RO must obtain the copy of the 
November 10, 2010 VA examination report.  
All requests for records must be clearly 
delineated in the claims folder, to include 
all responses thereto.  

2.  The RO must obtain any outstanding 
records of treatment of the Veteran from 
the Albany VA Medical Center (VAMC) dated 
from July 2009 to the present.  All 
requests for records must be clearly 
delineated in the claims folder, to include 
all responses thereto.  

3.  The RO must take appropriate steps to 
contact the Veteran and request the names 
and addresses of all private providers are 
treating him for the service-connected 
major depression.  Once the necessary 
authorizations have been obtained, the RO 
must attempt to obtain the identified 
treatment records.  All requests for 
records must be clearly delineated in the 
claims folder, to include all responses 
thereto.  Any requests for records must 
include at least one follow-up request if 
there is no response to the initial request 
for records. 

4.  The RO should ensure that the requested 
actions have been accomplished (to the 
extent possible) in compliance with this 
REMAND.  

If the ordered action is determined to have 
not been undertaken or to have been taken 
in a deficient manner, the RO should take 
appropriate corrective action.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim on appeal in light 
of all evidence of record and legal 
authority.   If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished with a 
fully responsive Supplemental Statement of 
the Case and afforded a reasonable 
opportunity for response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge 
Board of Veterans' Appeals



 Department of Veterans Affairs


